Citation Nr: 1504167	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include rheumatic valvulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

The Veteran subsequently had a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in May 2013.  The Board subsequently denied the claim in an April 2014 determination.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's April 2014 decision and remanded the matter for action consistent with the terms of the joint motion.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran contends that he never had heart problems prior to military service and that the onset of his heart problems occurred during his military service.

The Veteran's service treatment records include a March 1952 induction examination that included normal findings as to the heart.  A November 1952 examination at separation noted rheumatic valvulitis, inactive, with deformity of mitral valve.  A contemporaneous Report of Medical History noted a history of palpitation or pounding of the heart and shortness of breath.  The Veteran reported that he was in good health, except for his heart.  The medical provider noted at the bottom of the form that the Veteran had shortness of breath with exercise, which had been diagnosed as rheumatic valvulitis, inactive, with associated palpitation.

The Veteran's service personnel records include an Abstract of Clinical Records, which indicated that during a routine examination in October 1952, a systolic murmur was heard in the Veteran's heart.  He denied a history of rheumatic fever or its components or a history of heart disease.  The Veteran also denied a history of previous murmur or any current cardiac symptoms.  On examination, there was no cardiac enlargement and heart tones were normal, but there was a soft, blowing systolic murmur in the mitral area that was fairly well transmitted to the axilla but not to the back.  An electrocardiogram was within normal limits, but a chest x-ray showing deformity of the left eighth rib that was consistent with an old gunshot wound in the left axilla.  The heart itself was within normal limits of size, shape, and position.  After consultation with the Chief of the Medical Service, it was felt that the Veteran had rheumatic valvulitis, inactive, which preceded his entry into service and was not aggravated by his short tour of duty.  It was recommended that the Veteran be medically separated from service.  

The Veteran's post-service VA treatment records include an August 2002 treatment record noting the Veteran's report of a bout of atrial fibrillation four years previously, but on examination there was no angina, no palpitations, no gallops, and no rubs.  The Veteran was noted to be taking Lanoxin (Digoxin) and Lopressor (Metoprolol).  The assessment was that the Veteran was in normal sinus rhythm, but with a prior bout of atrial fibrillation.  Another August 2002 treatment record included the Veteran's reports of a past medical history of heart disease and rheumatic fever as a child.  A March 2009 VA treatment record noted a remote history of atrial fibrillation, but the Veteran's heart was regular and without murmur on examination.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported that during hospitalization at the VA in 1986 for hernia surgery that he had a "heart attack."  The follow-up was ok and he had not been back to VA since 2000.  His only current heart-related problem was hypertension, but he did continue to take Digoxin.  The examiner noted an in-service chest x-ray showing that the heart was within normal limits, but diagnosing rheumatic valvulitis, inactive, and that the Veteran subsequently separated from service for rheumatic valvulitis inactive with associated palpitation.  The Veteran was diagnosed with hypertension in January 2000 and was treated with Digoxin and Metoprolol.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Following diagnostic testing, the examiner concluded that there were no objective findings of valvular disease related to rheumatic heart disease.  The diagnoses, however, were hypertension, trivial mitral regurgitation, and mild pulmonary hypertension based on echocardiogram findings.  The examiner concluded that it was less likely than not that the Veteran's history of atrial fibrillation was caused by or a result of rheumatic heart disease noted in service.  The rationale was that the report of atrial fibrillation in 1986 was not documented in the medical records, other than the Veteran's prescription of Digoxin for his heart.  Review of the medical records from 1999 to 2002 did not include a diagnosis of any heart condition.  The diagnosed hypertension, mitral valve regurgitation, and pulmonary hypertension were not caused by rheumatic heart disease from 1952, as current objective findings showed no evidence of a heart condition related to rheumatic heart disease.

A July 2011 VA treatment record indicated that the Veteran had experienced a remote bout of atrial fibrillation that had not reoccurred since starting Digoxin / Metoprolol.

The Veteran suggested during his April 2013 Board hearing that one of the medical professionals in service told him that his heart problems had started in service.

Based on the foregoing evidence and the JMR's conclusion that the Veteran's in-service diagnosis of rheumatic valvulitis and the Chief of Medical Service finding that the rheumatic valvulitis preexisted entrance into service required Board consideration of 38 U.S.C.A. § 1111.  As the December 2009 VA examination report did not consider the Veteran's claim under the appropriate clear and unmistakable evidence standard, the Board concludes that a VA medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate medical professional on the Veteran's heart disability claim.  Following a complete review of the electronic claims file, the reviewing professional is requested to provide an opinion on the following questions:

(a)  Is it clear and unmistakable (i.e. undebatable) that rheumatic valvulitis preexisted military service?  Please state upon what facts and medical principles the opinion is based.

(b)   If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that rheumatic valvulitis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

(c)  If a response above is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has a heart disorder that is related to the disease manifested in active service.   

(d)  If the clinician determines that rheumatic valvulitis clearly and unmistakably pre-existed service and that it is not clear and unmistakable that rheumatic valvulitis was not aggravated during service or that any increase was not clearly and unmistakably due to the natural progress of the disease, then does the Veteran have a current heart disorder that is at least as likely as not (a probability of 50 percent or greater) related to the heart disease that was aggravated during service.

The opinion provider's attention is directed in particular to the findings of the December 2009 VA examination report, the statements of the Veteran, and the other medical evidence discussed in the body of this remand.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.  If the clinician determines that an examination is necessary in order to provide the requested opinion, then one should be scheduled.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




